18 A.3d 1094 (2011)
Scott A. LAICH, Appellant
v.
PENNSYLVANIA DEPARTMENT OF CORRECTIONS, Jeffrey A. Beard (Secretary of Corrections), Gerald Rozum (Superintendent SCI-Somerset), Jack Loughry (Business Manager), Delores Chaney (Inmate Accounts), M. Bentz (Inmate Accounts Supervisor), Dorinda Varner (Chief Grievance Officer), Appellees.
No. 33 WAP 2010.
Supreme Court of Pennsylvania.
April 28, 2011.


*1095 ORDER

PER CURIAM.
AND NOW, this 28th day of April, 2011, the order of the Commonwealth Court is hereby AFFIRMED.
Jurisdiction relinquished.